Exhibit 10.1

ST. JUDE MEDICAL, INC.

2006 STOCK PLAN

SECTION 1. General Purpose of Plan; Definitions.

The name of this plan is the St. Jude Medical, Inc. 2006 Stock Plan (the
“Plan”). The purpose of the Plan is to enable the Company and its Subsidiaries
to retain and attract executives and other key employees, non-employee directors
and consultants who contribute to the Company’s success by their ability,
ingenuity and industry, and to enable such individuals to participate in the
long-term success and growth of the Company by giving them a proprietary
interest in the Company.

For purposes of the Plan, the following terms shall be defined as set forth
below:

 

a.

“2002 Plan” means the St. Jude Medical, Inc. 2002 Stock Plan, as amended.

b.            “Award” shall mean any Stock Option or Stock Appreciation Right
granted under the Plan.

c.            “Award Agreement” shall mean any written agreement, contract or
other instrument or document evidencing an Award granted under the Plan. Each
Award Agreement shall be subject to the applicable terms and conditions of the
Plan and any other terms and conditions (not inconsistent with the Plan)
determined by the Committee.

d.            “Board” means the Board of Directors of the Company as it may be
comprised from time to time.

e.            “Cause” means a felony conviction of a participant or the failure
of a participant to contest prosecution for a felony, willful misconduct,
dishonesty or intentional violation of a statute, rule or regulation, any of
which, in the judgment of the Company, is harmful to the business or reputation
of the Company.

f.             “Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor statute.

g.            “Committee” means a committee of Directors appointed by the Board
to administer the Plan. The Committee shall be comprised of not less than such
number of Directors as shall be required to permit Awards granted under the Plan
to qualify under Section 162(m) and Rule 16b-3, and each member of the Committee
shall be a Non-Employee Director and an Outside Director, who shall serve at the
pleasure of the Board. If at any time no Committee shall be in office, then the
functions of the Committee specified in the Plan shall be exercised by the
Board, unless the Plan specifically states otherwise.

h.            “Company” means St. Jude Medical, Inc., a corporation organized
under the laws of the State of Minnesota (or any successor corporation).

i.             “Consultant” means any person, including an advisor, engaged by
the Company, the Parent Corporation or a Subsidiary of the Company to render
services and who is compensated for such services and who is not an employee of
the Company, the Parent Corporation or any Subsidiary of the Company. A
Non-Employee Director may serve as a Consultant.


1


--------------------------------------------------------------------------------


j.             “Continuous Status as an Employee or Consultant” shall mean the
absence of any interruption or termination of service as an employee or
Consultant. Continuous Status as an employee or Consultant shall not be
considered interrupted in the case that an employee becomes a Consultant or a
Consultant becomes an employee, in either case without other interruption or
termination of service, or in the case of sick leave, military leave, or any
other leave of absence approved by the Committee, provided that such leave of
absence is for a period of 90 days or less, unless reemployment after such leave
of absence is guaranteed by contract or statute.

 

k.

“Director” shall mean a member of the Board.

l.             “Disability” means permanent and total disability as determined
by the Committee.

m.           “Early Retirement” means retirement, with consent of the Committee
at the time of retirement, from active employment with the Company and any
Subsidiary or Parent Corporation of the Company.

n.            “Fair Market Value” of Stock on any given date shall be determined
by the Committee as follows: (i) if the Stock is listed for trading on the New
York Stock Exchange or one of more other national securities exchanges, the last
reported sales price on the New York Stock Exchange or such principal exchange
on the date in question, or if such Stock shall not have been traded on the New
York Stock Exchange or such principal exchange on such date, the last reported
sales price on the New York Stock Exchange or such principal exchange on the
first day prior thereto on which such Stock was so traded; or (ii) if (i) is not
applicable, by any means deemed fair and reasonable by the Committee, which
determination shall be final and binding on all parties.

o.            “Incentive Stock Option” means any Stock Option intended to be and
designated as an “Incentive Stock Option” within the meaning of Section 422 of
the Code.

p.            “Non-Employee Director” means a “Non-Employee Director” within the
meaning of Rule 16b-3.

q.            “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option, and is intended to be and is designated as a
“Non-Qualified Stock Option” or an Incentive Stock Option that ceases to so
qualify.

r.             “Normal Retirement” means retirement from active employment with
the Company and any Subsidiary or Parent Corporation of the Company on or after
age 65.

s.             “Outside Director” means a Director who: (a) is not a current
employee of the Company or any member of an affiliated group which includes the
Company; (b) is not a former employee of the Company who receives compensation
for prior services (other than benefits under a tax-qualified retirement plan)
during the taxable year; (c) has not been an officer of the Company; (d) does
not receive remuneration from the Company, either directly or indirectly, in any
capacity other than as a Director, except as otherwise permitted under Code
Section 162(m) and regulations thereunder. For this purpose, remuneration
includes any payment in exchange for goods or services. This definition shall be
further governed by the provisions of Code Section 162(m) and regulations
promulgated thereunder.


2


--------------------------------------------------------------------------------


t.             “Parent Corporation” means any corporation (other than the
Company) in an unbroken chain of corporations ending with the Company if each of
the corporations (other than the Company) owns stock possessing 50% or more of
the total combined voting power of all classes of stock in one of the other
corporations in the chain.

 

u.

“Retirement” means Normal Retirement or Early Retirement.

v.            “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities
and Exchange Commission under the Securities Exchange Act of 1934, as amended
from time to time, or any successor rule or regulation.

w.           “Stock Appreciation Right” shall mean any right granted under
Section 6 of the Plan.

 

x.

“Stock” means the common stock, $.10 par value, of the Company.

y.            “Stock Option” means any option to purchase shares of Stock
granted pursuant to Section 5 below.

z.            “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in the chain.

SECTION 2. Administration.

a.             Power and Authority of the Committee. The Plan shall be
administered by the Committee. Subject to the express provisions of the Plan and
to applicable law, the Committee shall have full power and authority to: (i)
select the officers and other key employees of the Company and any Subsidiary or
Parent Corporation and other eligible persons to whom Awards may from time to
time be granted hereunder; (ii) determine the type or types of Awards to be
granted to each participant under the Plan; (iii) determine the number of shares
of Stock to be covered by each Award; (iv) determine the terms and conditions of
any Award or Award Agreement; (v) amend the terms and conditions of any Award or
Award Agreement, provided, however, that, except as otherwise provided in
Section 3(b) hereof, the Committee shall not reprice, adjust or amend the
exercise price of Options or the grant price of Stock Appreciation Rights
previously awarded to any participant, whether through amendment, cancellation
and replacement grant (whether of the same type of Award or of a different type
of Award), repurchase or any other means except in accordance with Section
9(a)(iv) of the Plan, and provided further that the Committee shall not modify
the post-termination exercisability periods set forth in Section 8 of the Plan
except in accordance with Section 9(a)(vi) of the Plan; (vi) accelerate the
exercisability of any Award or the lapse of restrictions relating to any Award;
(vii) determine whether, to what extent and under what circumstances Awards may
be exercised by delivery of cash, Stock, other securities, other Awards or other
property (provided that no Award may be exercised by the delivery of a
promissory note or other evidence of indebtedness of a participant), or
canceled, forfeited or suspended; (viii) designate special terms and conditions
under which Awards may be granted to eligible participants who work or reside
outside of the United States on behalf of the Company or any Subsidiary or
Parent Corporation, which terms and conditions may vary by jurisdiction but may
not change the maximum number of shares of Stock for which Awards may be granted
pursuant to Section 3 or the eligibility rules in Section 4; (ix) determine
whether, to what extent and under what circumstances cash, Stock, other
securities, other Awards, other property and other amounts payable with respect
to an Award under the Plan shall be deferred either automatically or at the
election of the holder of the Award or the Committee; (x) interpret and
administer the Plan and any instrument or agreement, including any Award
Agreement, relating to the Plan; (xi) establish, amend, suspend or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; and (xii) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan.


3


--------------------------------------------------------------------------------


Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Award or Award Agreement shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon any participant, any holder or beneficiary of any Award or Award Agreement,
and any employee of the Company or any Subsidiary or Parent Corporation. The
Company expects to have the Plan administered in accordance with requirements
for the award of “qualified performance-based compensation” within the meaning
of Section 162(m) of the Code.

b.            Delegation. The Committee may delegate to the president and/or
chief executive officer of the Company its powers and duties specified in
Section 2(a), subject to such terms, conditions and limitations as the Committee
may establish in its sole discretion; provided, however, that the Committee
shall not delegate its powers and duties under the Plan (i) with regard to
officers or Directors of the Company or any Parent Corporation or Subsidiary who
are subject to Section 16 of the Securities Exchange Act of 1934, as amended, or
(ii) in such a manner as would cause the Plan not to comply with the
requirements of Section 162(m) of the Code.

c.            Power and Authority of the Board of Directors. Notwithstanding
anything to the contrary contained herein, the Board may, at any time and from
time to time, without any further action of the Committee, exercise the powers
and duties of the Committee under the Plan.

SECTION 3. Stock Subject to Plan.

a.            Shares of Stock Available. Subject to adjustment as provided in
Section 3(b) of the Plan, the total number of shares of Stock reserved and
available for distribution under the Plan shall be 5,000,000. Such shares may
consist, in whole or in part, of authorized and unissued shares. If any shares
of Stock that have been awarded are not purchased or are forfeited, or if an
Award otherwise terminates without delivery of any shares of Stock, then such
shares shall again be available for distribution in connection with future
Awards under the Plan. In addition, regardless of whether Stock Appreciation
Rights are settled in shares of Stock or cash upon exercise, the aggregate
number of shares of Stock subject to the Award, rather than the number of shares
of Stock actually issued or a number of shares of Stock calculated based on the
amount of cash paid upon exercise, shall be counted against the number of shares
of Stock authorized under the Plan.

b.              Adjustments. In the event of any merger, reorganization,
consolidation, recapitalization, stock dividend, stock split, reverse stock
split, other change in corporate structure affecting the Stock, spin-off,
split-up, or other distribution of assets to shareholders, or other similar
corporate transaction or event affects the shares of Stock such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and type of shares of
capital stock of the Company (or other securities or other property) that
thereafter may be made the subject of Awards, (ii) the number and type of shares
of capital stock of the Company (or other securities or other property) subject
to outstanding Awards, (iii) the purchase or exercise price with respect to any
Award and (iv) the limitations contained in Section 3(c) of the Plan.


4


--------------------------------------------------------------------------------


c.            Section 162(m) Limitation for Stock Options and Stock Appreciation
Rights. No participant may be granted Stock Options or Stock Appreciation Rights
that together cover more than 500,000 shares of Stock (subject to adjustment as
provided Section 3(b) of the Plan) in the aggregate in any calendar year.

d.            Annual Limit on Incentive Stock Options. The aggregate Fair Market
Value (determined as of the time the Stock Option is granted) of the Stock with
respect to which an Incentive Stock Option under this Plan or any other plan of
the Company and any Subsidiary or Parent Corporation is exercisable for the
first time by an optionee during any calendar year shall not exceed $100,000.

SECTION 4. Eligibility.

Officers and other key employees of the Company or any Parent Corporation or
Subsidiary, members of the Board, and Consultants who are responsible for or
contribute to the management, growth and profitability of the business of the
Company or any Parent Corporation or Subsidiary are eligible to be granted
Awards under the Plan. The participants under the Plan shall be selected from
time to time by the Committee, in its sole discretion, from among those
eligible.

SECTION 5. Stock Options.

The Stock Options granted under the Plan may be of two types: (i) Incentive
Stock Options and (ii) Non-Qualified Stock Options. To the extent that any
option does not qualify as an Incentive Stock Option, it shall constitute a
separate Non-Qualified Stock Option.

Anything in the Plan to the contrary notwithstanding, no term of this Plan
relating to Incentive Stock Options shall be interpreted, amended or altered,
nor shall any discretion or authority granted under the Plan be so exercised, so
as to disqualify either the Plan or any Incentive Stock Option under Section 422
of the Code. The preceding sentence shall not preclude any modification or
amendment to an outstanding Incentive Stock Option, whether or not such
modification or amendment results in disqualification of such Stock Option as an
Incentive Stock Option, provided that the optionee consents in writing to the
modification or amendment.

Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem desirable.

a.              Option Exercise Price. The price per share of Stock purchasable
under a Stock Option shall be no less than 100% of Fair Market Value on the date
the option is granted. If an employee owns or is deemed to own (by reason of the
attribution rules applicable under Section 424(d) of the Code) more than 10% of
the combined voting power of all classes of stock of the Company or any Parent
Corporation or Subsidiary and an Incentive Stock Option is granted to such
employee, the option exercise price shall be no less than 110% of Fair Market
Value of the Stock on the date the option is granted.


5


--------------------------------------------------------------------------------


b.            Option Term. The term of each Stock Option shall be fixed by the
Committee, but no Stock Option shall be exercisable more than eight years after
the date the option is granted. If an employee owns or is deemed to own (by
reason of the attribution rules of Section 424(d) of the Code) more than 10% of
the combined voting power of all classes of stock of the Company or any Parent
Corporation or Subsidiary and an Incentive Stock Option is granted to such
employee, the term of such option shall be no more than five years from the date
of grant.

 

c.

Grants of Stock Options to Non-Employee Directors.

(i)           Each Non-Employee Director who, on or after May 1, 2006 is (A)
elected, re-elected or serving an unexpired term as a Director of the Company at
any annual meeting of holders of the Stock; or (B) elected as a Director of the
Company at any special meeting of holders of Stock, shall, as of the date of
such annual or special meeting, automatically be granted a Stock Option to
purchase 5,600 shares of Stock at an exercise price per share equal to 100% of
the Fair Market Value of the Stock on such date. In the case of a special
meeting, the action of the holders of shares in electing a Non-Employee Director
shall constitute the granting of the Stock Option to such Director and, in the
case of an annual meeting, the action of the holders of shares in electing or
re-electing a Non-Employee Director shall constitute the granting of the Stock
Option to such Director and to any other Non-Employee Director who shall be
designated as serving an unexpired term as a Director of the Company in the
notice or proxy materials for the meeting; and the date when the holders of
shares shall take such action shall be the date of grant of the Stock Option.

(ii)          Each Non-Employee Director who, on or after May 1, 2006, is
appointed as a Director of the Company at any time other than at an annual or
special meeting of holders of the Stock shall, as of the date of such
appointment, automatically be granted a Stock Option to purchase a pro rata
number of shares of Stock, which number shall be calculated by multiplying 5,600
by a fraction, the numerator of which is the number of months that shall occur
from the date of such Non-Employee Director’s appointment to the date of the
next annual or special meeting of the holders of the Stock and the denominator
of which is 12. For purposes of this clause (ii), the number of months counted
towards such pro rata grant shall include the calendar month during which the
Non-Employee Director is appointed as a Director, irrespective of the actual
date of appointment, but shall not include the month during which the next
annual or special meeting is held, irrespective of the actual date of such
meeting.

(iii)           All Stock Options granted pursuant to this Section 5(c) shall be
designated as Non-Qualified Stock Options and shall be subject to the same terms
and provisions as are then in effect with respect to the grant of Non-Qualified
Stock Options to officers and key employees of the Company, except that (A) the
term of each such option shall be equal to eight years, which term, subject to
the provisions in Section 8, shall not expire upon the termination of service as
a Director; and (B) the Stock Option shall become fully exercisable beginning
six months after the date the option is granted. Upon termination of such
Director’s service as a Director of the Company, the unvested portion of any and
all Stock Options then held by such Director shall not thereafter be
exercisable. Subject to the foregoing, all provisions of this Plan not
inconsistent with the foregoing shall apply to Stock Options granted pursuant to
this Section 5(c).


6


--------------------------------------------------------------------------------


(iv)         Stock Options issued under this Section 5(c) shall be in lieu of
and in substitution for any new Awards of Stock Options that otherwise would be
granted under the terms of the 2002 Plan or any prior stock option plan of the
Company from and after May 1, 2006. Nothing herein shall limit the right of the
Board to issue Stock Options to any Non-Employee Director under the terms of
this Plan in addition to those provided for under this Section 5(c), provided
that no Non-Employee Director shall be granted Stock Options under this Plan,
including the Options awarded under this Section 5(c), in excess of 10,000
shares in any calendar year.

SECTION 6. Stock Appreciation Rights.

A Stock Appreciation Right granted under the Plan shall confer on the holder
thereof a right to receive upon exercise thereof, for each share of Stock
covered by such exercise, the excess of (i) the Fair Market Value of one share
of Stock on the date of exercise (or, if the Committee shall so determine, at
any time during a specified period before or after the date of exercise) over
(ii) the grant price of the Stock Appreciation Right as specified by the
Committee, which price shall not be less than 100% of the Fair Market Value of
one share of Stock on the date of grant of the Stock Appreciation Right. Subject
to the terms of the Plan and any applicable Award Agreement, the grant price,
term, methods of exercise, dates of exercise, methods of settlement and any
other terms and conditions of any Stock Appreciation Right shall be as
determined by the Committee, provided, however, that no Stock Appreciation Right
shall be exercisable more than eight years after the date the Stock Appreciation
Right is granted. The Committee may impose such conditions or restrictions on
the exercise of any Stock Appreciation Right as it may deem appropriate.

SECTION 7. General Terms of Awards.

a.            Consideration for Awards. Awards under the Plan may be granted for
no cash consideration or for such other consideration as may be determined by
the Committee or required by applicable law.

b.            Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with or in substitution for any other Award or any award granted under
any other plan of the Company or any Parent Corporation or Subsidiary. Awards
granted in addition to or in tandem with other Awards or in addition to or in
tandem with awards granted under any other plan of the Company or any Parent
Corporation or Subsidiary may be granted either at the same time as or at a
different time from the grant of such other Awards or awards.

c.            Forms of Payment under Awards. Subject to the terms of the Plan
and of any applicable Award Agreement, payments or transfers to be made by the
Company or any Parent Corporation or Subsidiary upon the grant, exercise or
payment of an Award may be made in such form or forms as the Committee shall
determine (including, without limitation, cash, shares of Stock, other
securities, other Awards or other property, or any combination thereof, but not
including Stock Options), and may be made in a single payment or transfer, in
installments or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments.


7


--------------------------------------------------------------------------------


d.            Limits on Transfers of Awards. Except as otherwise provided by the
Committee or the terms of this Plan, no Award and no right under any such Award
shall be transferable by a participant other than by will or by the laws of
descent and distribution. The Committee, in its discretion and subject to such
additional terms and conditions as it determines, may permit a participant to
transfer a Non-Qualified Stock Option to any “family member” (as such term is
defined in the General Instructions to Form S-8 (or any successor to such
Instructions or such Form) under the Securities Act of 1933, as amended) at any
time that such participant holds such Non-Qualified Stock Option, provided that
such transfers may not be for value (i.e., the transferor may not receive any
consideration therefor) and the family member may not make any subsequent
transfers other than by will or by the laws of descent and distribution. Each
Award under the Plan or right under any such Award shall be exercisable during
the participant’s lifetime only by the participant (except as provided herein or
in an Award Agreement or amendment thereto relating to a Non-Qualified Stock
Option) or, if permissible under applicable law, by the participant’s guardian
or legal representative. No Award or right under any such Award may be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company or any Parent Corporation or Subsidiary.

SECTION 8. Effect of Termination on Awards.

a.            Termination by Death. If a participant’s employment by or service
as a Consultant or a Director to the Company or any Parent Corporation or
Subsidiary terminates by reason of death, any Award held by such participant at
the time of death may thereafter be exercised, to the extent then exercisable,
by the legal representative of the estate or by the legatee of the participant
under the will of the participant, but may not be exercised after 12 months from
the date of such death or the expiration of the stated term of the Award,
whichever period is shorter. In the event of termination of employment or
service as a Consultant or a Director by reason of death, if, pursuant to its
terms, any Incentive Stock Option is exercised after the expiration of the
exercise periods that apply for purposes of Section 422 of the Code, the option
will thereafter be treated as a Non-Qualified Stock Option.

b.            Termination by Reason of Disability. If a participant’s employment
by or service as a Consultant or a Director to the Company or any Subsidiary or
Parent Corporation terminates by reason of Disability, any Award held by such
participant may thereafter be exercised, to the extent it was exercisable at the
time of termination due to Disability, but may not be exercised after 12 months
from the date of such termination of employment or service as a Consultant or a
Director or the expiration of the stated term of the Award, whichever period is
shorter. In the event of termination of employment or service as a Consultant or
a Director by reason of Disability, if, pursuant to its terms, any Incentive
Stock Option is exercised after the expiration of the exercise periods that
apply for purposes of Section 422 of the Code, the option will thereafter be
treated as a Non-Qualified Stock Option.

c.              Termination by Reason of Retirement. If a participant’s
employment by the Company or any Subsidiary or Parent Corporation terminates by
reason of Retirement, any Award held by such participant may thereafter be
exercised, to the extent it was exercisable at the time of termination due to
Retirement, but may not be exercised after 36 months from the date of such
termination of employment or the expiration of the stated term of the Award,
whichever period is shorter. In the event of termination of employment by reason
of Retirement, if, pursuant to its terms, any Incentive Stock Option is
exercised after the expiration of the exercise periods that apply for purposes
of Section 422 of the Code, the option will thereafter be treated as a
Non-Qualified Stock Option.


8


--------------------------------------------------------------------------------


d.            Termination for Cause. If a participant’s employment by or service
as a Consultant or a Director to the Company or any Subsidiary or Parent
Corporation is terminated for Cause, all unexercised Awards granted to such
participant shall terminate immediately upon such termination.

e.            Other Termination. If a participant’s Continuous Status as an
employee or Consultant terminates (other than upon the participant’s death,
Disability or Retirement or for Cause), any Award held by such participant may
thereafter be exercised to the extent it was exercisable at the time of such
termination, but may not be exercised after 90 days after such termination or
the expiration of the stated term of the Award, whichever period is shorter.
Notwithstanding the foregoing, if a Non-Employee Director’s service to the
Company terminates (other than upon such Non-Employee Director’s death or
Disability or for Cause), whether or not such service to the Company was
provided as a Consultant or a Director, any Award held by such Non-Employee
Director may thereafter be exercised to the extent it was exercisable at the
time of such termination and in accordance with its terms. In the event of
termination of a participant’s employment or service as a Consultant or a
Director by reason other than death, Disability, Retirement or for Cause and if,
pursuant to its terms, any Incentive Stock Option is exercised after the
expiration of the exercise periods that apply for purposes of Section 422 of the
Code, the option will thereafter be treated as a Non-Qualified Stock Option.

f.             Transfer, Leave of Absence, etc. For purposes of this Plan, the
following events shall not be deemed a termination of employment:

(i)           a transfer of an employee from the Company to a Parent Corporation
or Subsidiary, or from a Parent Corporation or Subsidiary to the Company, or
from one Subsidiary to another;

(ii)          a leave of absence, approved in writing by the Committee, for
military service or sickness, or for any other purpose approved by the Committee
if the period of such leave does not exceed 90 days (or such longer period as
the Committee may approve, in its sole discretion); and

(iii)         a leave of absence in excess of 90 days, approved by the
Committee, but only if the employee’s right to reemployment is guaranteed either
by a statute or by contract, and provided that, in the case of any leave of
absence, the employee returns to work within 30 days after the end of such
leave.

SECTION 9. Amendments and Termination; Corrections.

a.            Amendments to the Plan. The Board may amend, alter, suspend,
discontinue or terminate the Plan at any time; provided, however, that,
notwithstanding any other provision of the Plan or any Award Agreement, prior
approval of the shareholders of the Company shall be required for any amendment
to the Plan that would:

(i)           require shareholder approval under the rules or regulations of the
Securities and Exchange Commission, the New York Stock Exchange, any other
securities exchange or the National Association of Securities Dealers, Inc. that
are applicable to the Company;


9


--------------------------------------------------------------------------------


(ii)          increase the number of shares authorized under the Plan as
specified in Section 3(a) of the Plan, except pursuant to Section 3(b) of the
Plan;

(iii)        increase the number of shares subject to the limitation contained
in Section 3(c) of the Plan, except pursuant to Section 3(b) of the Plan;

(iv)         permit repricing of Options or Stock Appreciation Rights, which is
prohibited by Section 2(a)(v) of the Plan, except pursuant to Section 3(b) of
the Plan;

(v)          permit the award of Options or Stock Appreciation Rights at a price
less than 100% of the Fair Market Value of a share of Stock on the date of grant
of such Option or Stock Appreciation Right, contrary to the provisions of
Section 5(a) and Section 6 of the Plan;

(vi)         modify the post-termination exercisability periods set forth in
Section 8 of the Plan; or

(vii)       cause the Plan to no longer comply with Section 422 of the Code or
cause Section 162(m) of the Code to become unavailable with respect to the Plan.

b.            Amendment to Award Agreements. Subject to the provisions of the
Plan, the Committee may waive any conditions of or rights of the Company under
any outstanding Award, prospectively or retroactively. Except as otherwise
provided in the Plan, the Committee may amend, alter, suspend, discontinue or
terminate any outstanding Award, prospectively or retroactively, but no such
action may adversely affect the rights of the holder of such Award without the
consent of the participant or holder or beneficiary thereof.

c.            Correction of Defects, Omissions and Inconsistencies. The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any Award or Award Agreement in the manner and
to the extent it shall deem desirable to implement or maintain the effectiveness
of the Plan.

SECTION 10. Unfunded Status Of Plan.

The Plan is intended to constitute an “unfunded” plan. With respect to any
payments not yet made to a participant by the Company, nothing contained herein
shall give any such participant any rights that are greater than those of a
general creditor of the Company. In its sole discretion, the Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver Stock or payments in lieu of or with respect
to Awards hereunder, provided, however, that the existence of such trusts or
other arrangements is consistent with the unfunded status of the Plan.

SECTION 11. General Provisions.

a.            The Committee may require each person purchasing shares of Stock
pursuant to an Award under the Plan to represent to and agree with the Company
in writing that the person is acquiring the shares without a view to
distribution thereof. The certificates for such shares may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer.


10


--------------------------------------------------------------------------------


All certificates for shares of Stock delivered under the Plan shall be subject
to such stock-transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Stock is then listed,
and any applicable federal or state securities laws, and the Committee may cause
a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

b.            Nothing contained in this Plan shall prevent the Board of
Directors from adopting other or additional compensation arrangements, subject
to shareholder approval if such approval is required; and such arrangements may
be either generally applicable or applicable only in specific cases. The
adoption of the Plan shall not confer upon any employee of the Company or any
Parent Corporation or Subsidiary any right to be retained as an employee or
Consultant of the Company or a Subsidiary or Parent Corporation, as the case may
be, or a Non-Employee Director to be retained as a Director, nor shall it
interfere in any way with the right of the Company, Parent Corporation or a
Subsidiary to dismiss a participant in the Plan from employment or service at
any time, with or without cause.

c.            Each participant shall, no later than the date as of which any
part of the value of an Award first becomes includible as compensation in the
gross income of the participant for any federal tax purposes, pay to the
Company, or make arrangements satisfactory to the Committee regarding payment
of, any federal, state or local taxes of any kind required by law to be withheld
with respect to the Award. The obligations of the Company under the Plan shall
be conditional on such payment or arrangements and the Company, Parent
Corporation and a Subsidiary shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
participant. With respect to any Award under the Plan, if the terms of such
Award so permit, a participant may elect by written notice to the Company to
satisfy part or all of the minimum tax withholding requirements associated with
the exercise of the Award by (i) authorizing the Company to retain from the
number of shares of Stock that would otherwise be deliverable to the
participant, or (ii) delivering to the Company from shares of Stock already
owned by the participant, that number of shares having an aggregate Fair Market
Value equal to part or all of the tax payable by the participant under this
Section 11(c). Any such election shall be in accordance with, and subject to,
applicable tax and securities laws, regulations and rulings.

d.            The internal law, and not the law of conflicts, of the State of
Minnesota, shall govern all questions concerning the validity, construction and
effect of the Plan or any Award, and any rules and regulations relating to the
Plan or any Award.

SECTION 12. Effective Date of Plan; Effect on 2002 Plan.

The Plan shall be effective on February 24, 2006 (the date of approval by the
Board), subject to the approval by shareholders of the Company. If the Plan is
not so approved by the shareholders on or before one year after this Plan’s
adoption by the Board, this Plan shall not come into effect. The offering of the
shares of Stock hereunder also shall be subject to the effecting by the Company
of any registration or qualification of the shares under any federal or state
law or the obtaining of the consent or approval of any governmental regulatory
body which the Company shall determine, in its sole discretion, is necessary or
desirable as a condition to or in connection with the offering or the issue or
purchase of the shares covered thereby.

On and after the date of shareholder approval of the Plan, Section 5(k) of the
2002 Plan relating to grants of Non-Qualified Stock Options to Non-Employee
Directors shall be of no further force or effect, and no further Non-Qualified
Stock Options shall be granted to Non-Employee Directors pursuant to Section
5(k) of the 2002 Plan. All outstanding grants of Non-Qualified Stock Options to
Non-Employee Directors under Section 5(k) of the 2002 Plan shall remain
outstanding in accordance with the terms thereof. Except as otherwise set forth
in this Section 12, the approval of the Plan by the shareholders shall have no
other effect on the 2002 Plan, and the 2002 Plan shall continue in full force
and effect pursuant to the terms thereof.


11


--------------------------------------------------------------------------------


SECTION 13. Term of Plan.

The Plan shall terminate at midnight on February 23, 2016, unless terminated
before then by the Board. Awards may be granted under the Plan until the Plan
terminates or until all shares of Stock available for Awards under the Plan have
been purchased or acquired. The Plan shall remain in effect beyond the date of
its termination as long as any Awards are outstanding.







12


--------------------------------------------------------------------------------